Case 1:19-cv-01625-ARR-RML Document 21 Filed 09/06/21 Page 1 of 7 PageID #: 102




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ------------------------------------------------------------------ x
  STIDHUM et al.
  on behalf of herself and others similarly situated,
                                               Plaintiff,              Case No: 19-cv-01625
                                  v.
  161-10 HILLSIDE AUTO AVE, LLC et al.
                                               Defendants.
  ------------------------------------------------------------------ x




   MEMORANDUM OF LAW IN OPPOSITION TO DEFENDANTS’ MOTION FOR ATTORNEYS’ FEES




                                          TROY LAW, PLLC
                                       Attorneys for the Plaintiff
                                          John Troy (JT0481)
                                     Aaron Schweitzer (AS 6369)
                                    Tiffany Troy (Bar ID 5881735)
                                    41-25 Kissena Blvd., Suite 103
                                          Flushing, NY 11355
                                        Tel: (718) 762-1324




                                                     1
Case 1:19-cv-01625-ARR-RML Document 21 Filed 09/06/21 Page 2 of 7 PageID #: 103




                                  PRELIMINARY STATEMENT

         Troy Law, Counsel for Plaintiffs LETICIA STIDHUM and DAVID MANRIQUE, in the

 above-referenced matter, submit this Memorandum of Law in Opposition to Defendants’ Motions

 for Attorney’s Fees, brought in bad faith close to two (2) years after the parties stipulated to

 dismiss the claims without prejudice under Rule 41(a)(1)(ii) for the purpose of refiling in state

 court, which Emanuel Kataev, as Counsel for Defendants clearly knew about when signing off on

 the stipulation, and which specified, in writing that “each party to bear its own costs.”

         Mr. Kataev made numerous misrepresentations in his opening brief in support of his

 frivolous motion for attorneys’ fees, including that “Plaintiff [sic] voluntarily withdrew their

 claims without prejudice” and “simply filed another action in state court.” Plaintiff did not

 “withdr[a]w [their] complaint and file[] a notice of voluntary dismissal,” as Mr. Kataev incorrect

 states. Instead, Plaintiffs stipulated with Defendants to dismiss the case without prejudice for the

 purpose of refiling in state court.

         Plaintiffs did not re-instate their Fair Labor Standards Acts claims in state court, but instead

 brought their New York Labor Law claims only.

         Defendants’ filing for attorneys fees is untimely. See Fed. R. Civ. P. 54(d(2)(B)(a) (motion

 for fees must be filed within 14 days of judgment entry). It was filed when it was, in bad faith and

 in full knowledge that it was unlikely to succeed because of its untimeliness and lack of merit, so

 that this opposition would be due the day before LETITIA STIDHUM’s appellate brief in the

 Second Circuit, where she is appealing the dismissal of her discrimination case brought against

 the same Defendants, represented by the same firm, on the grounds that the EEOC issued her a

 right to sue letter sooner than 180 days after her charge. Defense counsel’s firm has previously

 been sanctioned for similarly aggressive litigation conduct bordering on harassment in the past,




                                                    1
Case 1:19-cv-01625-ARR-RML Document 21 Filed 09/06/21 Page 3 of 7 PageID #: 104




 that was so out of bounds that it attracted the attention and coverage in legal media.

                                    PROCEDURAL HISTORY

        On March 22, 2019 Plaintiffs submitted a complaint alleging FSLA and NYLL violations.

 On August 9, 2019 Parties in this matter stipulated and agreed that this action be dismissed without

 prejudice and with each party to bear its own cost. On August 12, 2019, the Honorable Allyne R.

 Ross approved the stipulation.

        Subsequently, Plaintiffs filed complaints against Defendants regarding discrimination on

 the basis of sex pursuant to the Pregnancy Discrimination Act (“PDA”), Title VII of the Civil

 Rights Act of 1964 (“Title VII”), as amended, 42 U.S.C. 2000e et seq.; New York State Human

 Rights Law (“NYSHRL”), NY Exec. § 290 et seq.; and New York City Human Rights Law

 (“NYCHRL”), NYC Admin. § 8-107(22), et seq. (“NYC Pregnancy Worker Fairness Act”). On

 September 25, 2019 Plaintiffs filed a complaint in the United States District Court for Eastern

 District of New York with the Case Number 19-cv-05458. On June 25, 2021, this complaint was

 dismissed without prejudice, on Defendants’ motion, because the EEOC issued Plaintiff her right

 to sue letter sooner than 180 days after her charge. However, Plaintiffs are currently appealing this

 to the Appeals Court of the Second Circuit of the United States. (Case No 21-1653).

        Plaintiffs also filed a Summons with Complaint in the Supreme Court of the State of New

 York County of New York—Commercial Division on October 13, 2019 with the Index Number

 655970/2019 to pursue her NYLL claims. That case is still pending. Defendants have retained the

 same counsel, Milman Labuda Law Group PLLC, for all of the above referenced cases.




                                                  2
Case 1:19-cv-01625-ARR-RML Document 21 Filed 09/06/21 Page 4 of 7 PageID #: 105




                                             ARGUMENT

             A. The Parties Stipulated to Dismiss the Case Without Prejudice for Refiling in
                State Court Under Fed R. Civ. P. 41(a)(1)(A)(ii), not Fed. R. Civ. P. 41(a)(2),
                and the stipulation specified that “each party to bear its own costs”

          Defendants’ counsel EMANUEL KATAEV intentionally misrepresents the parties’

 stipulation for dismissal under Rule 41(a)(1)(A)(ii) in an attempt to mislead this Court into

 believing that what was filed was a dismissal by Court Order under Fed. R. Civ. P. 41(a)(2) . The

 parties specified that the dismissal was “without prejudice and with each party to bear its own

 cost” for the purposes of refiling in state court. C.f., e.g., Romero v. Quality Facility, No. 19-cv-

 04179 (LDH) (LB), 2021 U.S. Dist. LEXIS 91776 (E.D.N.Y. May 13, 2021).

          Rule 41(a)(2) is simply not inapposite to the court’s analysis, and the Defendants’

 counsel knows so, having signed the stipulation which provided that each party bear its own

 costs.

             B. Plaintiffs filed only New York Labor Law and Wage Violations Claims in
                State Court

          Again, contrary to Defendants’ misrepresentation, not only have Defendants agreed to bear

 their own costs, Plaintiffs’ pending state court action is simply not the kind of action contemplated

 by Fed. R. Civ. P. 41(d). Specifically, Plaintiffs simply acknowledged the risk inherent in the Fair

 Labor Standards Act claims when presented with evidence from Defendants and chose to litigate

 their state law claims (over which the court would not have supplemental jurisdiction) in state

 court. The case was still in its initial stages at the time the parties stipulated to voluntary dismissal.

 The initial pre-trial conference was held on July 26, 2019, and the parties stipulated to voluntary

 dismissal on August 9, 2019. There is no forum shopping involved. No duplicative work or

 expenses are required because Plaintiffs filed only New York Labor Law claims in state court, not

 any Fair Labor Standards Act claims. See also Chen v. Wai ? Café Inc., No. , 2017 U.S. Dist.



                                                     3
Case 1:19-cv-01625-ARR-RML Document 21 Filed 09/06/21 Page 5 of 7 PageID #: 106




 LEXIS 121635, at *11 – 12 (S.D.N.Y. Aug. 2, 2017) (“The resources that have been expended to

 date are simply sunk costs, and neither party will be significantly inconvenienced or prejudice if

 the plaintiffs refile in state court.… I have made no rulings and issued no orders such that any party

 would unfairly benefit from dismissal, while by proceeding in state court, the parties will all benefit

 from a surer-footed reading of applicable law.”) (internal quotation marks and citation omitted).

         Defendants erroneously refers to a nonexistent state court docket entry for the proposition

 that “Plaintiff then re-asserted his [sic] claims in the State Court Action after seeing the lack of

 merit in this case. See NYSCEF Docket Entry 12 of the State Court Action (“I decided to abandon

 the federal claims. ‘Who needs them?’ she and I agreed”) (referring to Plaintiffs’ counsel in the

 State Court Action as himself and Plaintiff’s counsel in this action as she”).” No such docket

 entry exists in the state court action. Docket Entry No. 12 in Stidhum et al v. 161-10 Hillside

 Auto Ave, LLC et al, No. 655970/2019 is a Consent to Change Place of Trial and contains none of

 the text Defense counsel quotes.

         Defendants are not entitled to cost because they may still be subject to damages arising

 from the same allegations. Defendants have not yet reached the prevailing party threshold to

 recover attorney fees as their victory was only a technical one that did not absolve them of liability

 from their alleged actions. See Warner Bros. v. Dae Rim Trading, Inc., 877 F.2d 1120, 1126 (2d

 Cir. 1989) ("A party's success on a claim that is 'purely technical or de minimis' does not qualify

 him as a 'prevailing party.'").

         Here, the stipulation agreed upon by both parties and approved by this Court would not be

 the “total victory” Defendant would need to make a valid claim for cost. Plaintiff can still succeed

 on the claims in the two open cases on facts not wholly different then presented in the complaint

 for this case. As a result, it would be premature to consider this a "total" victory and award costs.




                                                   4
Case 1:19-cv-01625-ARR-RML Document 21 Filed 09/06/21 Page 6 of 7 PageID #: 107




 An award of costs therefore is not warranted. Belgada v. Hy's Livery Serv., No. 3:18-cv-177 (VAB),

 2019 U.S. Dist. LEXIS 24135, at *9 (D. Conn. Feb. 14, 2019) (denying an award of costs where

 there may be a viable state law claims on the same facts).

        Defense counsel’s last-ditch attempt to “save” his motion through a gesture towards the

 copy-pasted opinion by Magistrate Judge Gorenstein in the Southern District is herculean, but does

 nothing to cure his misrepresentation of key facts crucial to the adjudication of the present motion.

        Defense counsel have in other cases brought motions and appeals which likewise

 “appear[ed] to be without factual or legal merit.” Piccolo v. Top Shelf Provisions Co., No. 16-cv-

 06930 (GRB), 2019 U.S. Dist. LEXIS 132695, at *5 (Aug. 7, 2019); see also Piccolo v. Top Shelf

 Prods., No. 16-cv-06930 (GRB), 2021 U.S. Dist. LEXIS 100254, at *16 (E.D.N.Y. May 25, 2021)

 (“[T]he Rule 50(b) motion and, more importantly, the appeal that followed, represented completely

 unnecessary legal efforts engendered by defendants’ frivolous and facially defective efforts to

 attack the jury’s well-considered verdict in this case.”); Paleja v. KP NY Operations LLC, No. 20-

 cv000475 (AT) (KNF), Dkt. No. 45 (S.D.N.Y. Sep. 9, 2020) (characterizing Defense counsel’s

 motion to compel amendment of initial disclosures to comply with his document formatting

 preferences and for sanctions “as meritless and frivolous” and admonishing Defense counsel to

 “refrain from wasting resources,” including the Court’s time, by making frivolous requests).

        In fact, MILMAN LABUDA LAW GROUP, PLLC is known for being admonished for

 their “repeated instances of unprofessional conduct” that cultivated an “unduly litigious

 environment” that “made it impossible for” the case “to proceed in the ordinary course.” Piccolo

 v. Top Shelf Prods., No. 16-cv-06930 (GRB), 2018 U.S. Dist. LEXIS 156485, at *5, 9 (S.D.N.Y.

 Sep. 13, 2018). “The misbehavior of counsel so exceeded the bounds of zealous advocacy that it

 drew the attention of the legal media.” Piccolo, 2021 U.S. Dist. LEXIS 100254, at *7 (citing Mark




                                                  5
Case 1:19-cv-01625-ARR-RML Document 21 Filed 09/06/21 Page 7 of 7 PageID #: 108




 Tabakman, “Civility In FLSA Litigation—Hard To Come By (Sometimes),” Wage & Hour —

 Development & Highlights (Sept. 28, 2018), https://wagehourlaw.foxrothschild.com/2018/09/

 articles/general-wage-hour-law-news-updates/civility-in-flsa-litigation-hard-to-come-by-

 sometimes/; Joe Patrice, "That Awkward Feeling When Offensive Conduct In Sanctions Motion Is

 So Offensive You Have To Look It Up," Above the Law (Aug. 7, 2018), https://abovethelaw.com/

 2018/08/that-awkward-feeling-when-offensive-conduct-in-sanctions-motion-is-so-offensive-you-

 have-to-look-it-up/).

                                        CONCLUSION

        For the reasons stated above, Defendants’ motion should be denied in its entirety.

                                                 TROY LAW, PLLC



                                                  /s/ John Troy
                                                 John Troy
                                                 41-25 Kissena Boulevard
                                                 Suite 103
                                                 Flushing, NY 11355
                                                 (718) 762-1324
                                                 troylaw@troypllc.com
                                                 Attorneys for Plaintiff




                                                6
